Case 2:21-cv-00148-CMR Document 3-1 Filed 03/10/21 PageID.77 Page 1 of 13




                            EXHIBIT A
              Case 2:21-cv-00148-CMR Document 3-1 Filed 03/10/21 PageID.78 Page 2 of 13
                        Utah Department of Health
                        Executive Director’s Office

                        Richard G. Saunders
 State of Utah          Executive Director

                        Heather R. Borski, M.P.H., M.C.H.E.S.
   SPENCER J. COX       Deputy Director
      Governor
                        Michelle G. Hofmann M.D., M.P.H., M.H.C.D.S., F.A.A.P.
DEIDRE M. HENDERSON     Deputy Director
  Lieutenant Governor




                                                   State Public Health Order
                                                            2021-7
                                         Updated Statewide COVID-19 Restrictions

             WHEREAS, Novel Coronavirus Disease 2019 (COVID-19) has been characterized by the
             World Health Organization as a worldwide pandemic caused by Severe Acute Respiratory
             Syndrome Coronavirus 2 (SARS-CoV-2), a virus that spreads easily from person to person and
             can cause serious illness or death;

             WHEREAS, COVID-19 has and continues to spread and cause serious illness and death to Utah
             residents, threatening public health and wellness throughout the state;

             WHEREAS, Utah Code § 26-1-30(3) requires and authorizes the Utah Department of Health
             (the “Department”) to promote and protect the health and wellness of the people within the state;

             WHEREAS, Utah Code §§ 26-1-30(5) and 26-6-3 require and authorize the Department to
             investigate and control the causes of epidemic, infectious, communicable and other diseases
             affecting the public health;

             WHEREAS, Utah Code §§ 26-1-30(6) and 26-6-3 require and authorize the Department to
             prevent and control communicable infectious, acute, chronic, or any other disease or health
             hazard that the Department considers to be dangerous, important, or likely to affect the public
             health;

             WHEREAS, Utah Code § 26-1-10 authorizes the executive director of the Department to issue
             public health orders to enforce state laws, including Utah Code §§ 26-1-30 and 26-6-3;

             WHEREAS, to prevent and control the causes of COVID-19 throughout the state, the
             Department has established minimum standards to address the unique circumstances in different
             locations in Utah;

                                              288 North 1460 West, Box 141000 • Salt Lake City, UT 84114-1000
                                                      Telephone (801) 538-6111 • www.health.utah.gov


                                                                                                                1
 Case 2:21-cv-00148-CMR Document 3-1 Filed 03/10/21 PageID.79 Page 3 of 13




WHEREAS, the number of COVID-19 cases in Utah remains high and hospital ICU capacity
and resources are strained;

WHEREAS, the Centers for Disease Control and Prevention (CDC) has called on Americans to
wear face coverings, with the CDC director stating that “[c]loth face coverings are one of the
most powerful weapons we have to slow and stop the spread of the virus—particularly when
used universally within a community setting,” and that “[a]ll Americans have a responsibility to
protect themselves, their families, and their communities”;

WHEREAS, analysis by Brigham Young University researchers reviewing more than 115
studies on the effectiveness of masks in controlling COVID-19 found “[t]here is clear evidence
that face coverings reduce the spray of droplets produced during speaking, coughing, and
sneezing” and that “masks could be one of the most powerful and cost-effective tools to stop
COVID-19 and accelerate the economic recovery”;

WHEREAS, published scientific research has shown that properly wearing a face mask can
reduce the risk of viral spread and exposure up to 80%;

WHEREAS, the CDC has found that it is critical for schools to open as safely and as soon as
possible, and remain open, to achieve the benefits of in-person learning and key support services;

WHEREAS, transmission rates for school-aged children in close contact, such as occurs in
school or with participation in sports, can range from 20% to over 50%;

WHEREAS a growing number of studies in school settings with universal mask use have shown
transmission rates of COVID-19 can be reduced to as low as 1% to 2%, while keeping schools
open to in-person instruction;

WHEREAS, students and staff should be allowed to participate in in-person learning as safely
as possible while lessening the burden of quarantine and multiple soft closures on students and
their families, teachers, and school administrators.

Based on the foregoing, in accordance with the authority vested in me as the Executive Director
of the Utah Department of Health by Utah Code §§ 26-1-10, 26-1-30, and 26-6-3, and being
fully advised and finding the factual basis and legal requirements have been established;




                         288 North 1460 West, Box 141000 • Salt Lake City, UT 84114-1000
                                 Telephone (801) 538-6111 • www.health.utah.gov


                                                                                                  2
 Case 2:21-cv-00148-CMR Document 3-1 Filed 03/10/21 PageID.80 Page 4 of 13




NOW, THEREFORE, I, Richard Saunders, Executive Director of the Utah Department of
Health, hereby order the following:

   1. Definitions. As used in this Order:
         a. “COVID-19” means Novel Coronavirus Disease 2019 caused by Severe Acute
             Respiratory Syndrome Coronavirus 2, also known as SARS-CoV-2.
         b. “COVID-19 test” means a test authorized by the United States Food and Drug
             Administration as a diagnostic test to determine current COVID-19 infection.
         c. “Covered institution of higher education” means:
                i.   a public degree-granting institution and technical college identified in
                     Utah Code § 53B-1-102(1)(a) or (b); and
               ii. a private degree-granting institution of higher education that has more than
                     10,000 enrolled students residing in Utah.
         d. “Department” means the Department of Health created in Utah Code § 26-1-8.
         e. “Event host” means a person that owns, operates, provides facilities for, or has
             formal oversight over any of the following where a social gathering occurs: an
             amusement or water park, arena, aquarium, aviary, botanical garden, ceremony,
             cinema, comedy club, commercial event venue, commercial party venue, concert
             or concert hall, conference, convention or convention center, dance or dance hall,
             driver’s education training, fair or fairground, museum, organized athletic or
             sporting event, recital, stadium, theater, or zoo.
         f. “Extracurricular activity” means an activity, a course, or a program that is:
                i.   not directly related to delivering instruction;
               ii. not a curricular activity or co-curricular activity as those terms are defined
                     in Utah Code § 53G-7-501; and
              iii. provided, sponsored, or supported by a school or a public or private
                     institution of higher education, including a degree-granting institution and
                     a technical college.
         g. “Face mask” means a mask that completely covers the nose and mouth, is made
             of synthetic or natural fabrics, and fits snugly against the nose and sides of the
             face and under the chin. “Face mask” does not include a mask with an exhalation
             valve, vent, or other hole or opening, or a mask that is crocheted or made of lace,
             mesh, or similar open weblike construction or material.
         h. “Face shield” means a shield that covers the entire face—including the eyes,
             nostrils, and mouth of the wearer—is made of clear plastic or similar
             nonpermeable transparent material, and can be used in conjunction with a face
             mask for enhanced protection.
         i. “Household” means an individual or a group of individuals who reside in the
             same residence.

                         288 North 1460 West, Box 141000 • Salt Lake City, UT 84114-1000
                                 Telephone (801) 538-6111 • www.health.utah.gov


                                                                                               3
Case 2:21-cv-00148-CMR Document 3-1 Filed 03/10/21 PageID.81 Page 5 of 13




        j. “Local Education Agency” or “LEA” means a school district or a charter school.
        k. “Party” means a group of individuals gathered for a specific purpose who choose
            to be within 6 feet of one another
        l. “Person” means the same as that term is defined in Utah Code § 68-3-12.5(18).
        m. “Public setting” means any area, whether inside or outside a building or other
            enclosure, that is not a private residence or vehicle, and is open for simultaneous
            use by two or more individuals not of the same household for business, education,
            recreation, transportation, or similar purposes, including a “public place” as
            defined in Utah Code § 76-9-102 and a “place of public accommodation” as
            defined in Utah Code § 13-7-2(3) and 42 U.S.C. § 12181.
        n. “School” means an LEA or private school that provides any kindergarten through
            grade-12 program or service, including a residential treatment center that provides
            any kindergarten through grade-12 program or service.
        o. “School staff member” means any individual who is employed by the LEA and
            works on the premises of the school hosting the testing event.
        p. “Social gathering” means an in-person gathering of individuals from separate
            households. “Social gathering” does not include:
               i.   a gathering at a residence for a non-commercial purpose;
              ii. a gathering for a primarily educational or religious purpose;
             iii. a business service provided at a residence;
             iv.    a physical custody exchange of a child or the exercise of parent-time
                    pursuant to Utah Code § 30-3-32; or
              v.    a childcare service, including a daycare, nanny, or babysitting service,
                    regardless of whether the childcare service is provided as part of a
                    financial transaction.
        q. “Testing event” means COVID-19 testing of all students conducted by a school
            within a two day period in order to continue in-person learning when the outbreak
            threshold is met.
 2. Transmission area determination. The Department shall announce each county’s
    transmission area designation on a weekly basis as provided in this Section (2) and
    provide notice of transmission area designations on the Department’s website. The
    Department may not lower a county’s transmission area designation until 14 days after
    the date of the county’s last transmission area designation.
        a. Low Transmission Area. A county is a Low Transmission Area if at least two of
            the following conditions are met:
               i.   The county’s seven-day average positivity rate for COVID-19 tests is less
                    than 5.1%.
              ii. The county’s 14-day case rate is less than 101 per 100,000 people.


                       288 North 1460 West, Box 141000 • Salt Lake City, UT 84114-1000
                               Telephone (801) 538-6111 • www.health.utah.gov


                                                                                             4
Case 2:21-cv-00148-CMR Document 3-1 Filed 03/10/21 PageID.82 Page 6 of 13




             iii.  The statewide seven-day average intensive care unit bed utilization is less
                   than 69% and the statewide seven-day average COVID-19 ICU utilization
                   rate is less than 6%.
       b. Moderate Transmission Area. A county is a Moderate Transmission Area if at
           least two of the following conditions are met:
              i.   The county’s seven-day average positivity rate for COVID-19 tests is at
                   least 5.1% and is less than 10%.
             ii. The county’s 14-day case rate is at least 101 per 100,000 people and is
                   less than 325 per 100,000 people.
            iii. The statewide seven-day average intensive care unit bed utilization is at
                   least 69% and is less than 72% and the statewide seven-day average
                   COVID-19 ICU utilization rate is at least 6% and is less than 15%.
       c. High Transmission Area. A county is a High Transmission Area if at least two of
           the following conditions are met:
              i.   The county’s seven-day average positivity rate for COVID-19 tests equals
                   or exceeds 10%.
             ii. The county’s 14-day case rate equals or exceeds 325 per 100,000 people.
            iii. The statewide seven-day average intensive care unit bed utilization is or
                   exceeds 72% and the statewide seven-day average COVID-19 ICU
                   utilization rate equals or exceeds 15%.
 3. Restrictions on individuals.
       a. Except as provided in Subsection (3)(b), regardless of a county’s transmission
           index designation, an individual shall:
              i.   wear a face mask while in an indoor public setting;
             ii. wear a face mask while in an outdoor public setting and within six feet of
                   any individual from a separate party; and
            iii. comply with any face mask or physical distancing requirements required
                   by an event host or business pursuant to Sections (4) or (5).
       b. Subsections (3)(a)(i) and (ii) do not apply in a Low Transmission Area beginning
           eight weeks after the date on which the Department provides notice that 1,633,000
           prime doses of a COVID-19 vaccine have been allocated to the state.
 4. Restrictions on event hosts.
       a. Statewide restrictions. Except as provided in Subsection (4)(d), regardless of a
           county’s transmission index designation, an event host of a social gathering shall:
              i.   complete and implement the Event Management Template provided by the
                   Department;
             ii. require each individual attending the social gathering to wear a face mask,
                   including in an area of ingress or egress; and

                      288 North 1460 West, Box 141000 • Salt Lake City, UT 84114-1000
                              Telephone (801) 538-6111 • www.health.utah.gov


                                                                                            5
Case 2:21-cv-00148-CMR Document 3-1 Filed 03/10/21 PageID.83 Page 7 of 13




             iii.   post conspicuous signage at the social gathering that:
                        A. lists COVID-19 symptoms;
                        B. asks individuals experiencing COVID-19 symptoms to stay home;
                             and
                        C. provides notice of face mask and physical distancing requirements.
        b. Moderate Transmission Area restrictions. An event host of a social gathering in a
            county designated as a Moderate Transmission Area shall:
               i.   on the day of the social gathering, require each attendee to confirm that the
                    attendee:
                        A. is not subject to isolation or quarantine requirements; and
                        B. is not experiencing any symptom of COVID-19; and
              ii. require an attendee who removes the attendee’s face mask to eat or drink
                    to maintain six feet physical distance from any individual from a separate
                    party; and
             iii. within 24 hours of receiving notice that an attendee of the social gathering
                    tested positive for COVID-19, notify each attendee who was within six
                    feet of the positive case for more than 15 minutes cumulatively.
        c. High Transmission Area restrictions. An event host of a social gathering in a
            county designated as a High Transmission Area shall:
               i.   on the day of the social gathering, require each attendee to confirm that the
                    attendee:
                        A. is not subject to isolation or quarantine requirements; and
                        B. is not experiencing any symptom of COVID-19; and
              ii.   require at least six feet of physical distance between individuals from
                    separate parties who attend the social gathering, including in an area of
                    ingress or egress, unless the event host receives a waiver of this
                    requirement pursuant to Section (9).
             iii. within 24 hours of receiving notice that an attendee of the social gathering
                    tested positive for COVID-19, notify each attendee who was within six
                    feet of the positive case for more than 15 minutes cumulatively.
        d. Exception. Subsections (4)(a)(i), (ii), and (iii)(C) do not apply in a Low
            Transmission Area beginning eight weeks after the date on which the Department
            provides notice that 1,633,000 prime doses of a COVID-19 vaccine have been
            allocated to the state.
 5. Restrictions on businesses. The following restrictions apply to a business, including a
    bar or restaurant, regardless of whether the business is acting as an event host:
        a. Statewide restrictions. Except as provided in Subsection (5)(d)(ii), regardless of a
            county’s transmission area designation, a business shall:

                       288 North 1460 West, Box 141000 • Salt Lake City, UT 84114-1000
                               Telephone (801) 538-6111 • www.health.utah.gov


                                                                                               6
Case 2:21-cv-00148-CMR Document 3-1 Filed 03/10/21 PageID.84 Page 8 of 13




               i.  require each employee and contractor to wear a face mask while at work;
              ii.  post conspicuous signage at each entrance to the business that:
                        A. lists COVID-19 symptoms;
                        B. asks employees and patrons experiencing COVID-19 symptoms to
                            stay home;
                        C. provides notice of face mask and physical distancing requirements;
                            and
            iii. require any individual who removes their face mask to eat or drink on the
                   premises of the business, to remain in place while eating or drinking.
       b. High Transmission Area restrictions. The following restrictions apply in a county
           designated as a High Transmission Area:
              i.   Except as provided in Subsection (5)(d)(i), a business, including a
                   restaurant or bar, shall require each patron to maintain at least six feet of
                   physical distance from any patron from a separate party, including in an
                   area of ingress or egress.
       c. Moderate Transmission Area restrictions. The following restrictions apply in a
           county designated as a Moderate Transmission Area:
              i.   A restaurant shall require at least six feet of physical distance between
                   each party in a waiting area.
             ii. A bar shall require each patron to wear a face mask when within six feet
                   of any individual from a separate party.
       d. Exceptions.
              i.   Notwithstanding Subsection (5)(b)(i), a business that provides a childcare
                   service may permit a child, parent, or care provider to be within six feet of
                   another child, parent, or care provider while in the course of providing or
                   receiving the childcare service.
             ii.   Subsections (5)(a)(i), (ii)(C), and (iii) do not apply in a Low Transmission
                   Area beginning eight weeks after the date on which the Department
                   provides notice that 1,633,000 prime doses of a COVID-19 vaccine have
                   been allocated to the state.
 6. Restrictions on organized sports and activities.
       a. High school athletic and extracurricular social gatherings. A person may not be
           an event host for, or participate in, a high-school-sponsored social gathering that
           is an athletic or extracurricular activity, including a competition or practice,
           unless:
              i.   the high school verifies that each participant of a recurring extracurricular
                   activity received a COVID-19 test within the 14 days immediately prior to
                   the athletic or extracurricular activity;

                       288 North 1460 West, Box 141000 • Salt Lake City, UT 84114-1000
                               Telephone (801) 538-6111 • www.health.utah.gov


                                                                                               7
Case 2:21-cv-00148-CMR Document 3-1 Filed 03/10/21 PageID.85 Page 9 of 13




              ii.   the high school verifies that each participant of a single occurring
                    extracurricular activity, including a school social dance, received a
                    COVID-19 test within 48 hours immediately prior to the activity; and
            iii. immediately prior to participating in the athletic or extracurricular activity,
                    each participant confirms that the participant:
                        A. has completed any quarantine or isolation period required by the
                            COVID-19 School Manual provided by the Department; and
                        B. is not experiencing any symptom of COVID-19.
       b. Other athletic and extracurricular activities. A person may not be an event host
           for, or participate in, a social gathering that is an athletic or extracurricular
           activity not covered by Subsection (6)(a), including a club sport and college or
           university intramural activity, but not including intercollegiate athletics, unless
           immediately prior to participating in the athletic or extracurricular activity, each
           participant confirms that the participant:
              i.    has completed any quarantine or isolation period; and
             ii. is not experiencing any symptom of COVID-19.
       c. Event host exception. Notwithstanding Subsection (4)(b), an event host of a social
           gathering that is an athletic or extracurricular activity authorized under Section (6)
           is not required to require six feet physical distance between each participant. A
           participant does not include a spectator.
 7. Restrictions on institutions of higher education.
       a. For the purposes of this Order, an institution of higher education, including a
           public or private degree-granting institution or technical college, is considered to
           be a business subject to Section (5). An institution of higher education is not
           subject to Section (5)(b)(i).
       b. A covered institution of higher education shall test enrolled students age 18 years
           or older who live in on-campus housing or attend at least one course that involves
           in-person instruction provided by the institution of higher education to identify
           students with current COVID-19 infection and determine campus COVID-19
           infection trends in accordance with the intensive testing plan developed by the
           Utah System of Higher Education and approved by the Utah Department of
           Health.
 8. Face mask exceptions.
       a. Notwithstanding any other provision of this Order, an individual required to wear
           a face mask may remove the face mask in the following situations:
              i.    while actively eating or drinking, provided that the individual remains in
                    place while eating or drinking;



                       288 North 1460 West, Box 141000 • Salt Lake City, UT 84114-1000
                               Telephone (801) 538-6111 • www.health.utah.gov


                                                                                               8
Case 2:21-cv-00148-CMR Document 3-1 Filed 03/10/21 PageID.86 Page 10 of 13




              ii. while alone or only with other members of the same household in a room,
                  cubicle, vehicle, or similar enclosure;
            iii. when communicating with an individual who is deaf or hard of hearing if:
                      A. communication cannot be achieved through other means; and
                      B. the speaker wears a face shield or uses alternative protection such
                          as a plexiglass barrier;
             iv.  while obtaining or providing a service that requires the temporary removal
                  of the face mask, such as dental services or speech therapy services;
              v.  while sleeping;
             vi.  while actively performing as an athlete at an organized athletic event
                  authorized under Section (6);
            vii. while exercising or engaging in athletic training while:
                      A. outdoors; or
                      B. indoors and maintaining at least six feet of physical distance from
                          any other individual from a separate party;
           viii. while swimming or on duty as a lifeguard;
             ix. while giving a religious, political, media, educational, artistic, cultural,
                  musical, or theatrical presentation or performance for an audience;
              x. when engaging in work where wearing a face mask would create a risk to
                  the individual, as determined by government safety guidelines;
             xi. when necessary to confirm the individual’s identity, including when
                  entering a bank, credit union, or other financial institution; and
            xii. when federal or state law or regulations prohibit wearing a face mask.
        b. The following individuals are exempt from the face mask requirements of this
           Order:
               i. a child who is younger than three years old;
              ii. an individual who is unconscious, incapacitated, or otherwise unable to
                  remove the face mask without assistance;
            iii. an individual with a medical condition, mental health condition, or
                  intellectual or developmental disability, that prevents the individual from
                  wearing a face mask; and
             iv.  an individual who is incarcerated.
  9. Event host physical distancing waivers.
        a. A county executive, in consultation with the local health department, may:
               i. grant a waiver to an event host from the requirement of Subsection (4)(b);
                  and




                       288 North 1460 West, Box 141000 • Salt Lake City, UT 84114-1000
                               Telephone (801) 538-6111 • www.health.utah.gov


                                                                                            9
Case 2:21-cv-00148-CMR Document 3-1 Filed 03/10/21 PageID.87 Page 11 of 13




               ii.    review the waiver every 14 days from the date the waiver was granted, and
                      revoke the waiver if the county executive finds it necessary to protect
                      public health.
         b. When considering whether to grant or revoke a waiver pursuant to Subsection
             (9)(a), the county executive shall consider:
                i.    the petitioner’s ability to demonstrate safe operations as outlined in the
                      COVID-19 Business Manual provided by the Department; and
               ii. any evidence of significant COVID-19 transmission arising directly from
                      an event held by the event host.
  10. Local education agency requirements.
         a. An LEA is not subject to Sections (4) and (5).
         b. An LEA may require a student to participate in virtual or remote learning due to
             COVID-19 only as provided in Subsection (10)(f)(iii), (iv) and (v).
         c. At least one time per school year but not more than once per term, an LEA shall
             obtain parental or guardian permission to test a student as required by Sections (6)
             and (10). A parent or guardian may rescind permission or grant permission at any
             time during the school year.
         d. If an LEA meets an outbreak threshold described in Subsection (10)(e), the LEA
             shall consult with its local health department and:
                i.    conduct a testing event if the LEA and local health department determine
                      that a testing event is appropriate; or
               ii.    consistent with Subsection (10)(f), take other actions decided upon by the
                      LEA to mitigate the spread of COVID-19 consistent with public health
                      guidance.
         e. Outbreak threshold determination.
                i.    An LEA meets an outbreak threshold when:
                          A. one percent of a school’s students and staff test positive for
                               COVID-19 within a rolling 14 day window, for a school with more
                               than 1,500 students and school staff members; or
                          B. fifteen of a school’s students or staff members test positive for
                               COVID-19 within a rolling 14 day window, for a school with
                               1,500 or fewer students and school staff members.
               ii. Positive test results from Subsection (6)(a)(i) and (ii) are not included in a
                      school’s outbreak threshold.
         f. Students.
                i.    A student who tests positive for COVID-19 shall isolate in accordance
                      with the direction provided by the COVID-19 School Manual.


                        288 North 1460 West, Box 141000 • Salt Lake City, UT 84114-1000
                                Telephone (801) 538-6111 • www.health.utah.gov


                                                                                              10
Case 2:21-cv-00148-CMR Document 3-1 Filed 03/10/21 PageID.88 Page 12 of 13




               ii.   A student who is exposed to COVID-19 shall follow quarantine guidelines
                     in accordance with the direction provided by the COVID-19 School
                     Manual.
              iii. An LEA shall require a student under isolation or quarantine pursuant to
                     Subsections (10)(f)(i) or (ii) to participate in virtual or remote learning.
              iv. An LEA shall require a student to participate in virtual or remote learning
                     if the student does not or is unable to participate in testing of any kind,
                     and:
                          A. less than 60% of students participate in a testing event; or
                          B. the resulting percent positivity from those who participated in the
                              testing event is equal to or greater than 2.5%.
               v.    Notwithstanding Subsection (10)(f)(iv), a student with special healthcare
                     needs who is unable to participate in testing because of chronic physical,
                     mental, or behavioral limitations or is unable to use a different type of test,
                     shall be allowed to attend school in person upon request of the student’s
                     parent or guardian.
          g. School Staff Members.
                i. A school staff member who tests positive for COVID-19 shall isolate in
                     accordance with the direction provided by the COVID-19 School Manual.
               ii. A school staff member who is exposed to COVID-19 shall follow
                     quarantine guidelines in accordance with the direction provided by the
                     COVID-19 School Manual.
              iii. School staff members may participate in a testing event.
              iv.    An LEA may not prohibit a school staff member from performing in-
                     person job duties based upon the school staff member’s non-participation
                     in a testing event or negative COVID-19 test result.
          h. An LEA shall comply with the requirements of the “Planning Requirements and
             Recommendations for K-12 School Reopening,” created by the Utah State Board
             of Education.
  11. Gatherings at residences. This Order does not apply to a gathering of individuals at a
      residence for a non-commercial purpose.
  12. Religious services. This Order does not apply to a religious service. Faith-based
      organizations are strongly encouraged to implement protocols to mitigate the spread of
      COVID-19.
  13. Effect on other laws.
          a. Nothing in this Order may be construed to prohibit a local health department from
             issuing a health order that is more stringent than this Order.



                         288 North 1460 West, Box 141000 • Salt Lake City, UT 84114-1000
                                 Telephone (801) 538-6111 • www.health.utah.gov


                                                                                                 11
Case 2:21-cv-00148-CMR Document 3-1 Filed 03/10/21 PageID.89 Page 13 of 13




           b. To the extent that this Order conflicts with a provision of State Public Health
               Order 2021-2, this State Public Health Order 2021-2 shall control.
   14. Severability. If a provision of this Order or the application of a provision to any person
       or circumstance is held invalid, the remainder of this Order shall be given effect without
       the invalid provision or application. The provisions of this Order are severable.

This Order is effective February 24, 2021, and shall remain in effect through March 25, 2021,
unless otherwise modified, amended, rescinded, or superseded.

                                         Made at 10:00 a.m. the 24th day of February, 2021




                                         Richard G. Saunders
                                         Executive Director
                                         Utah Department of Health




                         288 North 1460 West, Box 141000 • Salt Lake City, UT 84114-1000
                                 Telephone (801) 538-6111 • www.health.utah.gov


                                                                                                12
